                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                                 CASE NO. 5:18-CR-50062

JUVENCIO GONZALEZ-ZEPEDA                                                     DEFENDANT


                                         ORDER

       Currently before the Court is the Report and Recommendation (Doc. 20) filed in

this case this day by the Honorable Erin L. Weidemann , United States Magistrate Judge

for the Western District of Arkansas. Both parties have waived the right to object to the

Report and Recommendation for the purpose of expediting acceptance of the guilty plea

in this matter. (Doc. 19, ,r 3).

       The Court has reviewed this case and , being well and sufficiently advised , finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted , and the

written plea agreement is TENTATIVELY APPROVED , subject to final approval at

sentencing .                             t-d
       IT IS SO ORDERED on this      3--;ay of October, 20
